Van Brunt, P. J.
It is manifest that there is no power in this court to review, in the manner sought by this proceeding, the action of the respondent. The very satisfactory opinion of the learned recorder, Smyth, in the case of People v. Vitan, 20 Abb. N. C. 298, shows conclusively that the only method of review is by appeal. Our attention is called to thee ose of People v. Walsh, 33 Hun, 345, in support of the jurisdiction of this court, in which it was held that by section 515 of the Code of Criminal Procedure writs of certiorari in criminal actions, as they have heretofore existed, were abolished, and a review could only be had by appeal; but that the section referred only to criminal actions, as, defined by the Code, and that a proceeding before a committing magistrate was not a criminal action, but a special proceeding of a criminal nature, and hence section 515 did not apply, but the law remained as it existed prior to the Criminal Code. In 1884, however, section 515 of the Code of Criminal Procedure was amended, and its provisions extended to abolishing writs of error and certioraris, not only in criminal actions, but in proceedings and special proceedings of a criminal nature, entirely covering the case referred to in the case of People v. Walsh, supra. It is true that that ease was decided in September, 1884, but it does not appear that the attention of the court was called to the amendment which had taken place in the Code of Criminal Procedure. The writ should therefore be dismissed, with costs.
All concur.